Citation Nr: 0914481	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral adhesive 
capsulitis of the shoulders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his November 2007 substantive appeal.  
The appellant withdrew the request in a March 2009 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

In a March 2009 submission, the appellant indicated that he 
had neurological "issues" of his back, arms and legs which 
he contends are due to exposure to herbicides during service.  
These issues are not before the Board and are REFERRED to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's medical records indicate a current diagnosis 
of bilateral adhesive capsulitis.  The appellant's main 
contention is that his shoulder condition is the result of 
service connected diabetes mellitus type II.  This has been 
adequately developed by the RO.  The appellant served in 
Vietnam and is presumed to have been exposed to herbicides, 
including Agent Orange.  In a November 2007 statement, the 
appellant's treating physician indicated that the appellant's 
Agent Orange exposure could be related to his current medical 
problems, which includes frozen shoulders.  His bilateral 
shoulder condition does not appear on the list of diseases 
related to herbicide exposure.  The Secretary of Veterans 
Affairs also has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  
Nevertheless, where a presumption is not satisfied, the 
appellant may present evidence of direct service connection 
under the same theory.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 
(1997).  The appellant was not provided a VA examination or 
opinion as to whether his shoulder disability was at least as 
likely as not related to Agent Orange exposure in service.  
The Board concludes that an examination and opinion is 
warranted pursuant to VA's duty to assist.  See McLendon, 
supra.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA examination to 
determine whether the appellant's 
bilateral adhesive capsulitis disorder is 
as likely as not etiologically related to 
the inservice herbicide exposure.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

